Appellant was convicted of assault with intent to murder, and her punishment assessed at confinement in the penitentiary for a term of two years.
There is but one bill of exceptions, which relates to the following: The district attorney in his closing argument said: "Gentlemen of the jury, defendant's attorney did not dare put defendant's character in issue." To which language defendant then and there objected, and asked the court to instruct the jury not to consider the same; and the court refused to so instruct the jury, and defendant excepted. The court explains this by bill saying, "the above language of the district attorney was made in reply to one of the attorneys for defendant, who said that defendant was a good woman, and did not use bad language like the prosecutrix." The explanation of the court disposes of any supposed error in the statement of which appellant could complain.
The evidence is sufficient to support the verdict of the jury; and the judgment is affirmed.
Affirmed.
                          ON REHEARING.                         June 23, 1905.